UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                           )
GULED HASSAN DURAN (ISN 10023),            )
                                           )
                       Petitioner,         )
                                           )
        v.                                 )       Civil Action No. 16-2358 (RBW)
                                           )
JOSEPH R. BIDEN, in his official capacity  )
as President of the United States, et al., )
                                           )
                       Respondents.        )
_______________________________________)

                                              ORDER

       Upon consideration of the petitioner’s Unopposed Motion for Order to Produce

Transcript, and for good cause shown, it is hereby

       ORDERED that the petitioner’s Unopposed Motion for Order to Produce Transcript,

ECF No. 117, is GRANTED. It is further

       ORDERED that the court reporter shall provide a transcript of the non-ex parte portions

of the classified motions hearing held on October 2, 2020, to the United States Court Security

Office for delivery to the petitioner’s counsel.

       SO ORDERED this 4th day of February, 2021.


                                                            REGGIE B. WALTON
                                                            United States District Judge